DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an  interview with Mr. Chad Wickman on 7/21/2021 (Left a voice mail message).
The application has been amended as follows: 
Claim 34 is cancelled.
Claims 1, 3, 4, 10, 29-33 are allowed.
Claim 1, line 12, “after the composition is dispensed from the container.” Was replaced by - - after the composition is dispensed from the container; wherein a testing apparatus is configured to be attached to the pressurized valve container to allow the therapeutic composition to be delivered into a body cavity or a penetrating wound. - - 
The following is an examiner’s statement of reasons for allowance: Claim 1 has not been rejected using prior arts because the prior arts fail to disclose or suggest in combination of other limitations recited in the claim including a pressurized therapeutic composition configured to be stored in a valve container comprising: an aqueous  copolymer solution of a copolymer of ethylene oxide and propylene oxide  between about 20% w/w and about 50% w/w/, wherein thecopolymer solution undergoes a reverse phase change from a liquid to a gel upon warming to body temperature; a liquefied hydrofluorocarbon gas comprising at least 2.5% of a total mass of thecomposition, wherein the liquefied gas and the aqueous solution are blended together to form astable and macroscopically homogeneous  and wherein the liquefied gas evaporates to cause the  solution to foamafter the composition is dispensed from the container; wherein a testing apparatus is configured to be attached to the pressurized valve .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI X NGUYEN whose telephone number is (571)272-4699.  The examiner can normally be reached on Monday-Friday (6:30-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VI X NGUYEN/Primary Examiner, Art Unit 3771